 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
UNITED STATES OF AMERICA,
Government, 15 Cr415 (RMB)
~against- ORDER
JOHNNIE MIRANTI,
Defendant.
x

 

As port rf T- Berman's ry deme SuplAYLsSION PropAam,

a Supervised release is hereby terminated effective today for the reasons set forth on the

record. See transcript of proceedings held on March 18, 2020 for a complete record.

Dated: New York, NY
March 18, 2020

1CAR

RICHARD M. BERMAN
US.D.J.

 

 

 

ie yeseneaponmeee

{USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
BOC #_
DATE FILED:

 

 

 
 

 

 

To acknowledge fulfillment of the terms and conditions
of supervised release by Johnnie Miranti

the Court hereby recognizes his hard work and
dedication

by terminating further supervised release obligations

11 months early.
Congratulations for a job well done.

March 18, 2020 Richard M. Berman
U.S. District Judge

 

 

NI) NEY! : XS iE SCD)

Siete” ; . Ste, . hetaneoontane
= = ‘i at Siete 8, See

 

 

 

 

 
